 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL LEE ROESSLER,                               Case No.: 1:19-cv-01679-JLT (HC)

12                       Petitioner,                      ORDER TRANSFERRING CASE TO THE
                                                          SACRAMENTO DIVISION OF THE
13            v.                                          EASTERN DISTRICT OF CALIFORNIA
14    PATRICK COVELLO, Warden,
15                       Respondent.
16

17           Petitioner has filed a habeas corpus action pursuant to 28 U.S.C. § 2254.

18           The petitioner is challenging a conviction from San Joaquin County, which is part of the

19   Sacramento Division of the United States District Court for the Eastern District of California.

20   Therefore, the petition should have been filed in the Sacramento Division.

21           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

23   will be transferred to the Sacramento Division. Good cause appearing, the Court ORDERS that:

24           1. This action is transferred to the United States District Court for the Eastern District of
25   California sitting in Sacramento; and
26           2. All future filings shall reference the new Sacramento case number assigned and shall
27   be filed at:
                                    United States District Court
28                                  Eastern District of California
                                                        1
 1                         501 "I" Street, Suite 4-200
                           Sacramento, CA 95814
 2

 3   IT IS SO ORDERED.
 4
       Dated:   December 3, 2019                         /s/ Jennifer L. Thurston
 5                                             UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              2
